DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Status of the Application
2.	Claims 1-20 are pending in this application (#16/289,589), as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 12/07/2020, following the Non-Final Rejection office action dated 09/21/2020.    
	Claims 14 and 18 have been amended. 
	(Please see page 7 of Applicant Arguments/Remarks, filed on 12/07/2020)
	Applicant's submissions have been entered.  

Duplicate Claims - Warning
3. 	Applicant is advised that should claim 18 be found allowable, claim 19 will be objected to under 37 CFR 1.73 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so dose in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See RIPER § 703,03(k).
Examiner’s Note (EN): Claim 19 appears to be a duplicate of claim 18.







Statements Regarding 112(f): 6th Paragraph
4 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combinationmay be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
5 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
6. 	Claim 14 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use generic placeholders coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholders are not preceded by a structural modifier.
7. 	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
8. 	A review of the specification shows that for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations of independent claim 14: "a builder to … ", "an orchestrator to… ", and “an instantiator to…“,  the corresponding structure to perform the functions are executed by the Computing System 308 as disclosed in Applicant's Specification, paragraphs [0079]-[0083] referring to FIG. 3.

9. 	It should be noted, that when the claim limitation does not use the phrase"means for" or "step for," examiners should determine whether the claim limitation uses 
10. 	If applicant wishes to provide further explanation or dispute the examiner'sinterpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
11. 	If applicant does not intend to have the claim limitation(s) treated under 35U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
12. 	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011 ). 



Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 
14 	Claims 1-3, 5-12, and 14-17 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Bregler (US 2017/0147333 A1; Pub. Date: May 25, 2017; Filed: Nov. 23, 2015; hereinafter Bregler), in view of Buhrmann et al. (US 2018/0365229 A1; Pub. Date: Dec. 20, 2018; Filed: Jun. 18, 2018; hereinafter Buhrmann).

Regarding claim 1, Bregler teaches: 
(original) A computer-implemented method (See, e.g., Bregler, par [0004]:  “…the current subject matter relates to a computer-implemented method.  The method can include defining at least one configuration for deploying of at least one artifact during runtime of an application.  The configuration can include at least one dependency for the artifact.  The method can also include applying the configuration to the artifact, and deploying the artifact based on the applied configuration during runtime of the application. …”   Examiner Note (EN):  Bregler discloses: a computer-implemented method for deploying of at least one artifact during runtime of an application.), comprising: 

creating a cognitive model container, which container comprises a set of artifacts (See, e.g., Bregler, par [0024]:  “… the deployment infrastructure can use containers and/or container models for the purposes of deploying database objects.  A container can correspond to a database schema.  Containers can be used for multiple deployments of the same database artifacts, for development sandboxes, etc.   ….”   EN:  Bregler teaches: the deployment infrastructure uses containers for multiple  [creating a cognitive model container, which container comprises a set of artifacts].), each artifact comprising: 

metadata (See, e.g., Bregler, par [0047]:  “… create the application's container schema and its required metadata (e.g., companion schemata, technical users, etc.) via deployment infrastructure's container management API. ….”   EN:  Bregler teaches: creating the application's container schema and its required metadata);

during container deployment (See, e.g., Bregler, par [0028]:  “…the deployment infrastructure can perform dependency management by extracting a set of provided and/or required database (i.e., runtime) objects from the file artifacts and can use this information for dependency management during deployment…”   EN:  Bregler teaches: the deployment infrastructure performs dependency management by extracting objects from the file artifacts for dependency management during deployment):
identifying, for each artifact, a set of deployment descriptors which identify how the artifact is to be executed in the cognitive service (See, e.g., Bregler, pars [0056]-[0057]:  “To perform container management and deployment, the deployment infrastructure can use two kinds of APIs.  One of the APIs can include a higher-level privileged container management API that can allow creation and/or deletion of schema-based containers.  The other API can include a container-level deployment API that can allow applications and/or tools to deploy/undeploy artifacts within a container. …”   EN:  Bregler teaches: a container-level deployment API [deployment descriptor] that allow applications to deploy artifacts within a container); and
pushing the content of an artifact to a number of cognitive services based on the deployment descriptors (See, e.g., Bregler, par [0027]:  “…File-based artifacts can also allow separation of uploading of the artifacts into deployment infrastructure (i.e., staging), and deployment of the artifacts.  Bregler, par [0004]: “…deploying the artifact based on the applied configuration during runtime of the application. …”     EN:  Bregler teaches: uploading of the artifacts into deployment infrastructure (i.e., staging), and deployment of the artifacts based on the applied configuration);

	instantiating the container along with the set of artifacts to the cognitive service (See, e.g., Bregler, par [0041]:  “…the deployment infrastructure can use 
schema-based containers, which can be database service instances which can 
correspond to a database schema and a set of technical users.  The database 
broker can call the deployment infrastructure to create the application's container schema and its required metadata …”  Also see, e.g., Bregler, pars [0056]-[0057]:  “To perform container management and deployment, the deployment infrastructure can use two kinds of APIs.  One of the APIs can include a higher-level privileged container management API that can allow creation and/or deletion of schema-based containers.  The other API can include a container-level deployment API that can allow applications and/or tools to deploy/undeploy artifacts within a container. …”   EN:  Bregler teaches: the deployment infrastructure uses database service instances to create the application's container schema and its required metadata using a container-level deployment API that allow applications to deploy artifacts within a container); and 
during runtime execution of the container (See, e.g., Bregler, par [0099]:  “…Use of configured artifacts can allow access to different containers, different applications, different systems at runtime.…”   EN:  Bregler teaches: access to different containers, different applications, different systems at runtime):
obtaining the content of an artifact (See, e.g., Bregler, par [0099]:  “…Use of configured artifacts can allow access to different containers, different applications, different systems at runtime.…”   EN:  Bregler teaches: Use of ; and
Bregler does not appear to explicitly teach: 
content used by a cognitive service to convert unstructured text into structured text; and
converting unstructured text into structured text based on the content of the artifact.
However, Buhrmann (US 2018/0365229 A1), in an analogous art of deploying artifacts during runtime of an application, teaches: 
content used by a cognitive service to convert unstructured text into structured text (See, e.g., Buhrmann, par [0007]:  “…transform unstructured natural language texts by way of a preprocessing pipeline, into a structured data representation of the entities described in the original text wherein, the structured data representation is conducive to further processing by machine methods, and the process of the transformation is learned by a machine neural network or other machine learned model trained to identify relevant text segments and disregard irrelevant text segments such that the resulting structured data representation is refined to more accurately represent the respective entities. …”   EN:  Buhrmann teaches: identify relevant text segments and disregard irrelevant text segments such that the resulting structured data representation is refined to more accurately represent the respective entities.); and
converting unstructured text into structured text based on the content of the artifact (See, e.g., Buhrmann, par [0007]:  “…transform unstructured natural language texts by way of a preprocessing pipeline, into a structured data representation of the entities described in the original text wherein, the structured data representation is conducive to further processing by machine methods, and the process of the transformation is learned by a machine EN:  Buhrmann teaches: transform unstructured natural language texts into a structured data representation of the entities described in the original text.).

		It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially combine the teachings of Bregler for deploying artifacts during runtime of an application, by incorporating the teachings of Buhrmann that teaches transforming unstructured natural language texts into a structured data representation.  A person having ordinary skill in the art would have been motivated toward such a combination because:  The structured data representation is conducive to further processing by machine methods. (see, e.g., Buhrmann, Abstract).  Bregler and Buhrmann are analogous arts directed generally to deploying artifacts during runtime of an application.  


Regarding claim 2, Bregler and Buhrmann teaches: 
(original) The computer-implemented method of claim 1 (please see claim 1 rejection),
further comprising associating metadata with each artifact (See, e.g., Bregler, Fig. 5, par [0070]:  “… The metadata schema CM-S 512 can be used for storing file artifacts and/or keeping track of active files.….”   EN:  Bregler teaches: The metadata schema CM-S used for storing file artifacts).





Regarding claim 3, Bregler and Buhrmann teaches: 
(original) The computer-implemented method of claim 1 (please see claim 1 rejection),
wherein, the set of deployment descriptors is identified from the metadata of the artifact (See, e.g., Bregler, Fig. 5, par [0070]:  “… The metadata schema CM-S 512 can be used for storing file artifacts and/or keeping track of active files.  The container-specific plugin metadata schemata CPO-S(s) 516 can be used for build-plugin-specific metadata that can be used during deployment.”   EN:  Bregler teaches: The metadata schema CM-S used for storing file artifacts and container-specific plugin metadata schemata CPO-S(s) used during deployment.).


Regarding claim 5, Bregler and Buhrmann teaches: 
(original) The computer-implemented method of claim 1 (please see claim 1 rejection),
wherein the number of cognitive services are identified in the deployment descriptors (See, e.g., Bregler, par [0127]:  “Although ordinal numbers such as first, second, and the like can, in some situations, relate to an order; as used in this document ordinal numbers do not necessarily imply an order.  For example, ordinal numbers can be merely used to distinguish one item from another.  For example, to distinguish a first event from a second event, but need not imply any chronological ordering or a fixed reference system (such that a first event in one paragraph of the description can be different from a first event in another paragraph of the description).”   EN:  Bregler teaches: ordinal numbers used to distinguish one item from another).


Regarding claim 6, Bregler and Buhrmann teaches: 
(original) The computer-implemented method of claim 1 (please see claim 1 rejection),
further comprising determining if a conflict occurs with an existing artifact in the container (See, e.g., Bregler, Fig. 8,  par [0104]:  “…If the artifact does not EN:  Bregler teaches: If the artifact does not include any configurations, the artifact would not be deployed and, instead, a deployment error can be generated).


Regarding claim 7, Bregler and Buhrmann teaches: 
(original) The computer-implemented method of claim 6 (please see claim 6 rejection),
further comprising, when a conflict occurs, determining based on a deployment descriptor associated with the artifact, how the artifact is to be updated (See, e.g., Bregler, Fig. 8, par [0104]:  “…If the artifact does not include any configurations (i.e., no default and explicit configurations), the artifact would not be deployed and, instead, a deployment error can be generated. If only an explicit configuration is included in the artifact, the explicit configuration would control during deployment of the artifact.  If during deployment of an artifact including both configurations, the default configuration is removed, the explicit configuration would control deployment. …”   EN:  Bregler teaches: If during deployment of an artifact including both configurations, the default configuration is removed, the explicit configuration would control deployment).


Regarding claim 8, Bregler and Buhrmann teaches: 
(original) The computer-implemented method of claim 7 (please see claim 7 rejection),
further comprising, when the service is not to be updated, generating an error message (See, e.g., Bregler, Fig. 8, par [0104]:  “…If the artifact does not include any configurations (i.e., no default and explicit configurations), the artifact would not be deployed and, instead, a deployment error can be generated. If only an explicit configuration is included in the artifact, the explicit configuration would control during deployment of the artifact.  If during deployment of an artifact including both EN:  Bregler teaches: If the artifact does not include any configurations, the artifact would not be deployed and, instead, a deployment error is generated).


Regarding claim 9, Bregler and Buhrmann teaches: 
(original) The computer-implemented method of claim 7 (please see claim 7 rejection),
further comprising when the service is not to be updated, recording a conflict error (See, e.g., Bregler, Fig. 8, par [0104]:  “…If the artifact does not include any configurations (i.e., no default and explicit configurations), the artifact would not be deployed and, instead, a deployment error can be generated. If only an explicit configuration is included in the artifact, the explicit configuration would control during deployment of the artifact.  If during deployment of an artifact including both configurations, the default configuration is removed, the explicit configuration would control deployment. …”   EN:  Bregler teaches: If the artifact does not include any configurations, the artifact would not be deployed and, instead, a deployment error is generated).


Regarding claim 10, Bregler and Buhrmann teaches: 
(original) The computer-implemented method of claim 1 (please see claim 1 rejection), further comprising generating a transaction comprising multiple artifact updates (See, e.g., Bregler, par [0029]:  “…the deployment infrastructure can use database mechanisms to ensure a transactional all-or-nothing deployment.  Modifications of database objects, operations, as well as re-deployments of affected artifacts can be performed inside a single database transaction.…”   EN:  Bregler teaches: Modifications of database objects, operations, as well as re-deployments of affected artifacts can be performed inside a single database transaction).


Regarding claim 11, Bregler and Buhrmann teaches: 
(original) The computer-implemented method of claim 10 (please see claim 10 rejection), wherein the container is instantiated when all artifact updates have been included in the transaction (See, e.g., Bregler, par [0029]:  “…the deployment infrastructure can use database mechanisms to ensure a transactional all-or-nothing deployment.  Modifications of database objects, operations, as well as re-deployments of affected artifacts can be performed inside a single database transaction.…”   EN:  Bregler teaches: Modifications of database objects, operations, as well as re-deployments of affected artifacts can be performed inside a single database transaction).

Regarding claim 12, Bregler and Buhrmann teaches: 
(original) The computer-implemented method of claim 1 (please see claim 1 rejection), wherein instantiating the container along with the set of artifacts comprises at least one of:

replacing an existing artifact in the container with a replacement artifact (See, e.g., Bregler, par [0006]:  “…the method can also include triggering re-deployment of the artifact based on at least one of the following: a modification, a removal and an addition of at least one of the following: the default configuration and the explicit configuration for the at least one artifact.”   EN:  Bregler teaches: a removal and an addition of at least one of the following: the default configuration and the explicit configuration for the at least one artifact); and 

placing a newly created artifact in the container (See, e.g., Bregler, par [0028]:  “…the deployment infrastructure can perform dependency management by extracting a set of provided and/or required database (i.e., runtime) objects from the file artifacts and can use this information for dependency management during deployment (e.g., to calculate the order in which the database objects need to be created, and/or to EN:  Bregler teaches: perform dependency management by extracting a set of provided and/or required database (i.e., runtime) objects from the file artifacts, as dependencies can be used to re-deploy database objects that are affected by newly deployed or modified objects).


Regarding claim 14, Bregler teaches
(currently amended) A computing system (See, e.g., Bregler, Fig. 1, par [0035]:  “FIG. 1 illustrates an exemplary system 100 that can implement a deployment infrastructure, according to some implementations of the current subject matter.  The system 100 can include a database cluster 102 (e.g., a HANA cluster), a deployment infrastructure client component 104, an extended services development infrastructure component 106, an extended services deployment component 108, as well as any other components that can be communicatively coupled with the database cluster 102.…”   Examiner Note (EN):  Bregler discloses: system 100 that can implement a deployment infrastructure.), comprising:
a builder to create a cognitive model container, which container comprises a set of domain-specific artifacts (See, e.g., Bregler, par [0024]:  “… the deployment infrastructure can use containers and/or container models for the purposes of deploying database objects.  A container can correspond to a database schema.  Containers can be used for multiple deployments of the same database artifacts, for development sandboxes, etc.   ….”   EN:  Bregler teaches: the deployment infrastructure uses containers for multiple deployments of the same [domain-specific] database artifacts [a builder to create a cognitive model container, which container comprises a set of domain-specific artifacts].), each artifact comprising:
metadata (See, e.g., Bregler, par [0047]:  “… create the application's container schema and its required metadata (e.g., companion schemata, technical users, etc.) via deployment infrastructure's container management API. ….”   EN:  Bregler teaches: creating the application's container schema and its required metadata);
an orchestrator to, during container deployment (See, e.g., Bregler, par [0028]:  “…the deployment infrastructure can perform dependency management by extracting a set of provided and/or required database (i.e., runtime) objects from the file artifacts and can use this information for dependency management during deployment…”   EN:  Bregler teaches: the deployment infrastructure performs dependency management by extracting objects from the file artifacts for dependency management during deployment) and prior to making the container available via instantiation (See, e.g., Bregler, par [0102]:  “…database objects which use remote sources (e.g., virtual tables) can include the following components at the design-time: a main artifact and a binding configuration artifact.  Binding configuration artifacts can bind to the concrete remote source in the system and can exist prior to deployment.  The same can apply to synonyms and table links (projection views).”   EN:  Bregler teaches: Binding configuration artifacts can bind to the concrete remote source in the system and can exist prior to deployment [prior to making the container available via instantiation].):
identify, for each artifact, a set of deployment descriptors which, identify how the artifact is to be executed in the cognitive service (See, e.g., Bregler, pars [0056]-[0057]:  “To perform container management and deployment, the deployment infrastructure can use two kinds of APIs.  One of the APIs can include a higher-level privileged container management API that can allow creation and/or deletion of schema-based containers.  The other API can include a container-level deployment API that can allow applications and/or tools to deploy/undeploy artifacts within a container. …”   EN:  Bregler teaches: a container-level deployment API that allow applications to deploy artifacts within a container); and
push the content of an artifact to a number of cognitive services based on the deployment descriptors (See, e.g., Bregler, par [0027]:  “…File-based Bregler, par [0004]: “…deploying the artifact based on the applied configuration during runtime of the application. …”     EN:  Bregler teaches: uploading of the artifacts into deployment infrastructure (i.e., staging), and deployment of the artifacts based on the applied configuration); and
	an instantiator to instantiate the container along with the set of artifacts to the cognitive service (See, e.g., Bregler, par [0041]:  “…the deployment infrastructure can use schema-based containers, which can be database service instances which can correspond to a database schema and a set of technical users.  The database broker can call the deployment infrastructure to create the application's container schema and its required metadata …”  Also see, e.g., Bregler, pars [0056]-[0057]:  “To perform container management and deployment, the deployment infrastructure can use two kinds of APIs.  One of the APIs can include a higher-level privileged container management API that can allow creation and/or deletion of schema-based containers.  The other API can include a container-level deployment API that can allow applications and/or tools to deploy/undeploy artifacts within a container. …”   EN:  Bregler teaches: the deployment infrastructure uses database service instances to create the application's container schema and its required metadata using a container-level deployment API that allow applications to deploy artifacts within a container). 

Bregler does not appear to explicitly teach: 
content used by a cognitive service to convert unstructured text into structured text; and
However, Buhrmann (US 2018/0365229 A1), in an analogous art of deploying artifacts during runtime of an application, teaches: 
content used by a cognitive service to convert unstructured text into structured text (See, e.g., Buhrmann, par [0007]:  “…transform unstructured natural language texts by way of a preprocessing pipeline, into a structured data representation of the entities described in the original text wherein, the structured data representation is conducive to further processing by machine methods, and the process of the transformation is learned by a machine neural network or other machine learned model trained to identify relevant text segments and disregard irrelevant text segments such that the resulting structured data representation is refined to more accurately represent the respective entities. …”   EN:  Buhrmann teaches: identify relevant text segments and disregard irrelevant text segments such that the resulting structured data representation is refined to more accurately represent the respective entities.); and

		It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially combine the teachings of Bregler for deploying artifacts during runtime of an application, by incorporating the teachings of Buhrmann that teaches transforming unstructured natural language texts into a structured data representation.  A person having ordinary skill in the art would have been motivated toward such a combination because:  The structured data representation is conducive to further processing by machine methods. (see, e.g., Buhrmann, Abstract).  Bregler and Buhrmann are analogous arts directed generally to deploying artifacts during runtime of an application.  


Regarding claim 15, Bregler and Buhrmann teaches: 
(original) The computing system of claim 14 (please see claim 14 rejection), 
wherein the artifacts within a container relate to a similar field of application (See, e.g., Bregler, par [0095]:  “…The database catalog user _SYS_DI_CATALOG 747 can be used for unfiltered generic queries on the database catalog, e.g., to retrieve metadata of tables, e.g., field names, field types, field sizes, EN:  Bregler teaches: unfiltered generic queries on the database catalog, e.g., to retrieve metadata of tables, e.g., field names, field types, field sizes, etc.).


Regarding claim 16, Bregler and Buhrmann teaches: 
(original) The computing system of claim 14 (please see claim 14 rejection), 
wherein a deployment descriptor identifies a cognitive service which, is to call the artifact to be executed (See, e.g., Bregler, Fig. 6, par [0082]:  “During deployment, calls issued by the application deployment component 637 can be passed on to the API procedure component 624 in the deployment infrastructure's metadata and deployment API component 612.  The CM-S component 624 can further pass the call to the deployment infrastructure's deployment component 626.  The deployment component 626 can exchange metadata updates and perform file staging updates using metadata object owner ("MOO-S") and/or container metadata schema owner ("MSO-S"), which can be other technical users in the system 600.  The metadata can be container-specific metadata (e.g., design-time container ("DTC")) and can include information concerning design-time artifacts, data dependencies and/or build plugin metadata, as well as any other information. …” .EN:  Bregler teaches During deployment, calls issued by the application deployment component 637 can be passed on to the API procedure component 624).


Regarding claim 17, Bregler and Buhrmann teaches: 
(original) The computing system of claim 14 (please see claim 14 rejection), 
wherein a deployment descriptor provides instructions on how to add, update, and delete an artifact (See, e.g., Bregler, pars [0056]-[0057]:  “To perform container management and deployment, the deployment infrastructure can use two kinds of APIs.  One of the APIs can include a higher-level privileged container management API that can allow creation and/or deletion of schema-based containers.  The other API can include a container-level deployment API that can allow applications and/or tools to deploy/undeploy artifacts within a container. …”   EN:  Bregler teaches: .

15 	Claim 4 is rejected under AIA  35 U.S.C. 103 as being un-patentable by Bregler (US 2017/0147333 A1), and Buhrmann (US 2018/0365229 A1), further in view of Coleman (US 2014/0280072 A1; Pub. Date: Sep. 18, 2014; Filed: Mar. 13, 2014; hereinafter Coleman).

Regarding claim 4, Bregler and Buhrmann teaches: 
(original) The computer-implemented method of claim 1 (please see claim 1 rejection),

Bregler and Buhrmann does not appear to explicitly teach: 
wherein pushing the content of an artifact to the cognitive service is done via hypertext markup language (HTML) processing.
However, Coleman (US 2014/0280072 A1), in an analogous art of deploying artifacts, teaches: 
wherein pushing the content of an artifact to the cognitive service is done via hypertext markup language (HTML) processing t (See, e.g., Coleman, par [0028]:  “"Artifact" denotes any discrete container of information.  Examples include a text document or file (e.g., a TXT file, ASCII file, or HTML file), …”   EN:  Coleman teaches: “Artifact" denotes HTML file.); and
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially modify the invention of Bregler and Buhrmann for deploying artifacts during runtime of an application, by incorporating the teachings of Coleman where the “Artifact" denotes HTML file.  A person having ordinary skill in the art would have been motivated toward such a combination because:  Even if only implicit, all IR systems use some form of curation.  At the simplest level this could Coleman, par [0117]).  Bregler, Buhrmann, and Coleman are analogous arts directed generally to deploying artifacts during runtime of an application.  

16 	Claim 13 is rejected under AIA  35 U.S.C. 103 as being un-patentable by Bregler (US 2017/0147333 A1), and Buhrmann (US 2018/0365229 A1), further in view of Tripathi et al. (US 2015/0212812 A1; Pub. Date: Jul. 30, 2015; Filed: Jan. 29, 2014; hereinafter Tripathi).
Regarding claim 13, Bregler and Buhrmann teaches: 
(original) The computer-implemented method of claim 1 (please see claim 1 rejection), 

Bregler and Buhrmann does not appear to explicitly teach: 
wherein the instantiation is performed independently of a system reboot.
However, Tripathi (US 2015/0212812 A1), in an analogous art of deploying artifacts, teaches: 
`wherein the instantiation is performed independently of a system reboot (See, e.g., Tripathi, par [0048]:  “…Application components 218 are provided for the virtual appliance in the form of bundles for deployment that can be remotely installed, started, stopped, updated, and uninstalled without requiring a reboot, where management of Java packages/classes is specified in great detail. …”  Also see, Tripathi, par [0003]:  “…A resource model bundle provides resource model data for the application and a bundle listener listens for the resource data, the workflow data, the workload model data and the resource model data for the application and to instantiate a model service to deploy the application.”  EN:  Tripathi teaches: instantiate a model service to deploy the application using bundles for deployment that can be remotely installed without requiring a reboot.); and
Bregler and Buhrmann for deploying artifacts during runtime of an application, by incorporating the teachings of Tripathi that teaches bundles for deployment that can be remotely installed without requiring a reboot.  A person having ordinary skill in the art would have been motivated toward such a combination because:  Enterprise software development and management is a complex field, with few standardized practices.  As a result, there is a general lack of structure for developing and managing such software that results in much duplicated effort. (See, e.g., Tripathi, par [0002]).  Bregler, Buhrmann, and Tripathi are analogous arts directed generally to deploying artifacts during runtime of an application.  

Allowable Subject Matter
17.	The subject matter of Claim 18 which recites (in part): 
“create a cognitive model container, which container comprises a set of domain-specific artifacts, each artifact comprising:
content used by a cognitive service that converts unstructured text into structured text comprising:
a domain-specific dictionary of terms to identify domain-specific terms:
definitions of clinical attributes: and
rules to infer clinical attributes: and 
metadata to trigger deployment descriptors; 
associate metadata with each artifact;
during container deployment and prior to making the container available via instantiation:
identify, for each artifact using the metadata associated with the artifact, a set of deployment descriptors which:

identify an end-point, mime-type, and hypertext transfer protocol operation, about the cognitive service; and
comprise conditions to identify which cognitive service to use for deployment; and
push the content of an artifact to a number of cognitive services based on the deployment descriptors;
determine if a conflict occurs with an existing artifact in the container; 
when a conflict occurs, perform at least one of:
determine if the service should be updated with the artifact; and 
generate an error message;
instantiate the container along with the set of artifacts to the cognitive service; and 
during runtime execution of the container: 
obtain the content of an artifact; and
convert unstructured text into structured text based on the content of the artifact.”
as understood in light of the Specification is neither disclosed nor rendered obvious by the available prior art.  
These features together with other features/limitations of independent Claim 18 are novel and non-obvious over the prior art of record.   As such, independent Claim 18 is considered to have allowable subject matter. 
Claim 20 (which depends on independent Claim 18), being definite, enabled by the specification, and further limiting to the independent Claims, is also considered to have allowable subject matter.
However, as previously noted in this office action, Claim 19 (which depends on independent Claim 18) is objected to as being a duplicate of parent Claim 18, because the additional feature/limitation “wherein the container comprises a set of artifacts that domain-specific artifacts,” in lines 5 to 6..
As such, Claims 18-20 are objected to because of the duplicate claims issue.

				Response to Arguments
18.	The Applicant Arguments/Remarks filed on 12/07/2020 under 37 CFR 1.111 have been fully considered by Examiner but they are not persuasive to overcome the prior art rejections of claims 1-17 (please see below).  Claims 18-20 are considered to have allowable subject matter but are objected to for reasons noted hereinabove in this office action.  Also Examiner maintains the statement regarding 35 USC 112(f) interpretation of claim 14 as Applicant’s arguments in this regard are not persuasive (please see below). 
Statements Regarding 35 USC 112(f):
Applicant argues, in pages 7-8 (of Applicant Argument/Remarks),
‘In the recent Office Action, claim 14 was held to invoke 35 U.S.C. §112(f), because of the user of the word “builder,” “orchestrator,” and “instantiator.” (See Action, p. 3). Applicant respectfully disagrees.
In the context of the claimed subject matter, one of skill in the art would appreciate that an “builder,” “orchestrator,” and “instantiator.” is a self-contained block of functionality that can be implemented in hardware, software, firmware or some combination of these. Applicant’s specification supports this definition in at least paragraph [0058] which specifically notes that each component depicted in Fig. 3, which include the “builder,” “orchestrator,” and “instantiator,” includes “a combination of hardware and program instructions to perform a designated function” and “may include a processor and memory.” (Applicant’s specification, paragraph [0058]). This is 
The point is that “builder,” “orchestrator,” and “instantiator” in this context, are terms of art and not placeholders, such as “means” without any existing definition. Accordingly, claim 14 and its dependent claims should not be held to invoke 35 U.S.C. § 112(f), but should be read for what would actually convey to one of ordinary skill in the art.’
Examiner’s response:
	Examiner respectfully disagrees. Examiner maintains the 112(f) statements, as noted earlier in this office action, specifically, ‘A review of the specification shows that for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations of independent claim 14: "a builder to … ", "an orchestrator to… ", and “an instantiator to…“,  the corresponding structure to perform the functions are executed by the Computing System 308 as disclosed in Applicant's Specification, paragraphs [0079]-[0083] referring to FIG. 3.’, which is consistent with Applicant’s above remark in this regard.

Rejections under 35 U.S.C. 103
Applicant argues, in pages 8-10 (of Applicant Arguments/Remarks),
‘1. In the Action, claims 1-3, 5-12, and 14-18 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0147333 to Bregler (“Bregler”) in view of U.S. Patent App. Pub. No. 2018/0365229 to Buhrmann (“Buhrmann”). For at least the following reasons, this rejection should be reconsidered and withdrawn.
Claim 1
…
…’
Examiner’s response:
	Examiner respectfully disagrees. Examiner maintains that Bregler (e.g., par [0024]) teaches: the deployment infrastructure uses containers for multiple deployments of the same database artifacts, which teaches “creating a cognitive model container, which container comprises a set of artifacts”.
Applicant further argues, in pages 10-11,
‘Second, Bregler and Buhrmann in any combination fail to teach or suggest, “identifying, for each artifact, a set of deployment descriptors which identify how the artifact is to be executed in the cognitive service.” (Claim 1). …’
Examiner’s response:
	Examiner respectfully disagrees. Examiner maintains that Bregler (e.g., pars [0056]-[0057]) teaches: a container-level deployment API [deployment descriptor] that allow applications to deploy artifacts within a container, which teaches “identifying, for each artifact, a set of deployment descriptors which identify how the artifact is to be executed in the cognitive service.”.
Applicant further argues, in pages 11-12,
‘Third, Bregler and Buhrmann in any combination fail to teach or suggest, “pushing the content of an artifact to a number of cognitive services based on the deployment descriptors.” (Claim 1). In rejecting this portion of the claim, the Action cites to paragraph [0027] of Bregler which describes, “allowing] separation of uploading of the artifacts into deployment infrastructure ... and deployment of the artifacts.” (Bregler, paragraph [0027], cited by the Action, p. 6). However, as Bregler fails to teach or suggest any deployment descriptors, Bregler also fails to tach or suggest “pushing the content... to a number of cognitive services based on the deployment descriptors.” (Claim 1) (emphasis added). …
’

Examiner’s response:
	Examiner respectfully disagrees. Examiner maintains that Bregler (e.g., pars [0027], [0004]) teaches: uploading of the artifacts into deployment infrastructure (i.e., staging), and deployment of the artifacts based on the applied configuration, which renders the above Applicant-argued claim 1 feature “pushing the content of an artifact to a number of cognitive services based on the deployment descriptors.” obvious.
As such, respectfully, Examiner does not find Applicant’s arguments regarding 35 USC 103 rejection of Claim 1 to be persuasive.  
Claim 1 is rejected under AIA  35 U.S.C. 103 as being un-patentable by Bregler, in view of Buhrmann.

Claim 14
Applicant argues, in pages 12-14,
‘First, as demonstrated above, Bregler and Buhrmann in any combination fail to teach or suggest, “a builder to create a cognitive model container, which container comprises a set of domain-specific artifacts.” (Claim 14). Specifically, as demonstrated above, the cited references fail to teach or suggest a container of artifacts. Accordingly, the cited references also fail to teach or suggest a container of “domain-specific artifacts.” (Claim 14). That is, claim 14 expressly recites that the artifacts within a container are domain specific. As a particular example, Applicant’s specification notes that “an artifact ... may be a compiled dictionary of medical terms 
Second, Bregler and Buhrmann in any combination fail to teach or suggest, “during container deployment and prior to making the container available via instantiation: identify, for each artifact, a set of deployment descriptors which identify how the artifact is to be executed in the cognitive service; and push the content of an artifact to a number of cognitive services based on the deployment descriptors.” (Claim 14). As demonstrated above, Bregler and Buhrmann in any combination fail to teach or suggest identifying of deployment descriptors and pushing content based on the deployment descriptors. Logically then, Bregler and Buhrmann in any combination fail to teach or suggest doing so “prior to making the container available via instantiation.” (Claim 14). That is, neither Bregler and Buhrmann teach or suggest a pre-instantiation grouping and execution of artifacts via deployment descriptors. For at least this additional reason, the rejection of claim 14 and its dependent claims should be reconsidered and withdrawn.’
 
Examiner’s response:
	Examiner respectfully disagrees. Examiner maintains that Bregler (e.g., par [0024]) teaches: the deployment infrastructure uses containers for multiple deployments of the same [domain-specific] database artifacts, which renders the above Applicant-argued claim 14 feature “a builder to create a cognitive model container, which container comprises a set of domain-specific artifacts.” obvious.  And, Bregler (e.g., pars [0028], [0102]) teaches: the deployment infrastructure performs dependency management by extracting objects from the file artifacts for dependency management during deployment, and binding configuration artifacts can bind to the concrete remote [prior to making the container available via instantiation].
As such, respectfully, Examiner does not find Applicant’s arguments regarding 35 USC 103 rejection of amended Claim 14 to be persuasive.  
Claim 14 is rejected under AIA  35 U.S.C. 103 as being un-patentable by Bregler, in view of Buhrmann
.
Claims 2-3, 5-12, and 15-17
Examiner carefully considered but respectfully disagrees with Applicant’s arguments (in pages 17-21 of Applicant Arguments/Remarks), about rejection of dependent claims 3, 5, 7, 8, 9, 10, 12, 16, 17.    
Claims 2-3, 5-12, and 15-17, which depend on rejected independent claims 1 or 14, inherit the deficiencies of their respective parent claim.  And Examiner maintains that Bregler, in view of Buhrmann, teaches all additional limitations of these dependent claims as well, as evidenced by the citations and rationale presented in rejecting these claims under AIA  35 USC 103, hereinabove, in this office action.
 Claims 2-3, 5-12, and 15-17 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Bregler, in view of Buhrmann.

Claim 4
Applicant argues, in pages 21,
‘In the Action, claim 4 was rejected under 35 U.S.C. § 103 as being unpatentable over Bregler and Buhrmann in view of U.S. Patent App. Pub. No. 2014/0280072 to Coleman (“Coleman”). Claim 4 depends from claim 1. Consequently, 

Examiner’s response:
Examiner respectfully disagrees. Claim 4, which depends on rejected independent claim 1, inherits the deficiencies of the parent claim.  And Examiner maintains that Bregler, in view of Buhrmann, and Coleman, teaches all additional limitations of claim 4 as well, as evidenced by the citations and rationale presented in rejecting claim 4 under AIA  35 USC 103, hereinabove, in this office action.
 	Claim 4 is rejected under AIA  35 U.S.C. 103 as being un-patentable by Bregler, in view of Buhrmann, and Coleman.

Claim 13
Applicant argues, in pages 21,
‘In the Action, claims 13, 19, and 20 were rejected under 35 U.S.C. § 103 as being unpatentable over Bregler and Buhrmann in view of U.S. Patent App. Pub. No. 2015/0212812 to Tripathi et al. (“Tripathi”). Claim 13 depends from claim 1 and claims 19 and 20 depend from claim 18. Consequently, the rejection of claims 13, 19, and 20 should be reconsidered and withdrawn for at least the same reasons as presented above in favor of the patentability of independent claims 1 and 18, respectively.’

Examiner’s response:
Examiner respectfully disagrees. Claim 13, which depends on rejected independent claim 1, inherits the deficiencies of the parent claim.  And Examiner Bregler, in view of Buhrmann, and Tripathi, teaches all additional limitations of claim 13 as well, as evidenced by the citations and rationale presented in rejecting claim 13 under AIA  35 USC 103, hereinabove, in this office action.
 	Claim 13 is rejected under AIA  35 U.S.C. 103 as being un-patentable by Bregler, in view of Buhrmann, and Tripathi.

Claims 18-20
	Applicant’s argument regarding claims 18-20 are moot, as claims 18-20 are considered to have allowable subject matter but objected to for reasons of duplicate claim issue as noted hereinabove in this office action.

Conclusion
19.	Claims 1-17 are rejected.
	Claims 18-20 are objected to.
THIS ACTION IS FINAL. 

Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171.  The examiner can normally be reached on Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191